SCHWARTZ, Senior Judge.
Davis was charged with and convicted of attempted premeditated murder and now appeals. We reverse for a new trial because of two fundamental errors in the jury instructions:
1. The court omitted entirely any definition of “excusable homicide.” See State v. Lucas, 645 So.2d 425 (Fla.1994); Rojas v. State, 552 So.2d 914 (Fla.1989); Richardson v. State, 818 So.2d 679 (Fla. 3d DCA 2002).
2. The charge on attempted voluntary manslaughter as a lesser included offense required an intent to kill, which, as we have held in Coiscou v. State, 43 So.3d 123 (Fla. 3d DCA 2010) and Bass v. State, 45 So.3d 970 (Fla. 3d DCA 2010), is per se reversible error. On this point, we certify conflict with Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010), review granted, 64 So.3d 1262 (Fla.2011).
Reversed and remanded for a new trial.